DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
Applicant’s amendments filed on August 3, 2022 have been entered. Claims 1, 6, 8, 14, 15, 20, 22, 28, 29, 34, 36, 42, and 43 have been amended. Claims 2, 7, 16, 21, 30, and 35 have been canceled. 1, 3-6, 8-15, 17-20, 22-29, 31-34, and 36-43 are still pending in this application, with claims 1, 15, 29 and 43 being independent.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 29, 31-34 and 36-42 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 8, 9, 11-15, 17, 18, 20, 22, 23, 25-29, 31, 32, 34, 36, 37 and 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKENINE-MOLLER et al. (US 20120040719 A1), referred herein as MOLLER in view of Meixner et al. (US 20180007303 A1), referred herein as Meixner.
Regarding Claim 1, MOLLER teaches a method of graphics processing (MOLLER Abst: An apparatus and method are described for a non-uniform rasterizer. For example, one embodiment of an apparatus comprises: a graphics processor to process graphics data and render images using the graphics data), comprising:
determining a first input pixel area of an input image and a second input pixel area of the input image, the first input pixel area including a plurality of first input pixels and the second input pixel area including a plurality of second input pixels, the first input pixel area and the second input pixel area associated with at least one kernel (MOLLER [0133] In FIG. 16A, an exemplary set of 3×2 tiles 1602 are illustrated. Each tile, such as tile 1601 (highlighted with a dotted square), includes 4×4 image pixels 1603 and a tile center 1604 (marked with an X); [0116] user mode graphics driver 1026 uses operating system kernel mode functions 1028 to communicate with a kernel mode graphics driver 1029. In some embodiments, kernel mode graphics driver 1029 communicates with graphics processor 1032 to dispatch commands and instructions; [0126] [0126] A tile may be a memory page or any other relevantly-sized buffer region);
converting one or more first input pixels of the plurality of first input pixels and one or more second input pixels of the plurality of second input pixels, 
converting one or more first input pixels of the plurality of first input pixels and one or more second input pixels of the plurality of second input pixels (MOLLER [0074] Arithmetic operations on the texture data and the input geometry data compute pixel color data for each geometric fragment, or discards one or more pixels from further processing; [0089] A tessellator 813 operates at the direction of hull shader 811 and contains special purpose logic to generate a set of detailed geometric objects based on a coarse geometric model that is provided as input to graphics pipeline 820), 
wherein the one or more first input pixels are converted by a first scale factor and the one or more second input pixels are converted by a second scale factor (MOLLER [0127] it is assumed that a tile has 4×4 scaled pixels (SPs), and that the possible scale factors are 1×1, 2×2, and 4×4, meaning that a tile may correspond to 4×4 image pixels, 8×8 image pixels, or 16×16 image pixels, respectively; [0130] In one embodiment, the non-uniform rasterizer 1514 rasterizes at different resolutions for different portions of an image (e.g., using different scale factors for different tiles and portions of tiles). The particular manner in which the non-uniform rasterization is performed, including the scale factor to be used to define different resolution patterns for the tiles, is specified by layout bits 1513 which may be pre-selected based on known characteristics of the application for which the images are generated. For example, as mentioned above, for a virtual reality application, tiles towards the periphery of each image may be rendered with relatively lower resolution than the tiles in the middle region), 
at least one of the plurality of first input pixels or the plurality of second input pixels corresponding to a first thread of a plurality of threads associated with the at least one kernel (MOLLER [0066] graphics processor 500 includes scalable thread execution resources featuring modular cores 580A-580N (sometimes referred to as core slices), each having multiple sub-cores 550A-550N, 560A-560N (sometimes referred to as core sub-slices); [0068] each execution unit (e.g. 608A) is an individual vector processor capable of executing multiple simultaneous threads and processing multiple data elements in parallel for each thread. In some embodiments, execution unit array 608A-608N includes any number individual execution units; [0091] a rasterizer and depth test component 873 in the render output pipeline 870 dispatches pixel shaders to convert the geometric objects into their per pixel representations);
storing, in at least one cache or memory, the one or more first input pixels, [[or]] the one or more second input pixels (MOLLER [0092] execution units 852A, 852B and associated cache(s) 851, texture and media sampler 854, and texture/sampler cache 858 interconnect via a data port 856 to perform memory access and communicate with render output pipeline components of the processor. In some embodiments, sampler 854, caches 851, 858 and execution units 852A, 852B each have separate memory access paths); and
configuring, based on the one or more first input pixels, [[or]] the one or more second input pixels, one or more first output pixels of a plurality of first output pixels, [[or]] one or more second output pixels of a plurality of second output pixels, the plurality of first output pixels and the plurality of second output pixels corresponding to the plurality of threads associated with the at least one kernel (MOLLER [0106] The commands for the 3D pipeline state 930 include 3D state setting commands for vertex buffer state, vertex element state, constant color state, depth buffer state, and other state variables that are to be configured before 3D primitive commands are processed; Claim 6. The apparatus as in claim 3 wherein the non-uniform rasterizer is to determine the different resolutions for different regions by reading layout bits used to configure the non-uniform rasterizer, the layout bits specifying how tiles with different resolutions are positioned within each image); and
configuring a first output image based on the plurality of first output pixels or a second output image based on the plurality of second output pixels, wherein the first output image and the second output image are associated with the plurality of threads (MOLLER [0090] complete geometric objects can be processed by a geometry shader 819 via one or more threads dispatched to execution units 852A, 852B, or can proceed directly to the clipper 829; [0104] the graphics processor also uses one or more return buffers to store output data and to perform cross thread communication. In some embodiments, the return buffer state 916 includes selecting the size and number of return buffers to use for a set of pipeline operations; [0130] The particular manner in which the non-uniform rasterization is performed, including the scale factor to be used to define different resolution patterns for the tiles, is specified by layout bits 1513 which may be pre-selected based on known characteristics of the application for which the images are generated. For example, as mentioned above, for a virtual reality application, tiles towards the periphery of each image may be rendered with relatively lower resolution than the tiles in the middle region; [0133] In FIG. 16A, an exemplary set of 3×2 tiles 1602 are illustrated. Each tile, such as tile 1601 (highlighted with a dotted square), includes 4×4 image pixels 1603 and a tile center 1604; [0164] At the end, these images can be composited together to produce a single image with varying resolution).
MOLLER teaches converting, storing and configuring first or second input pixels, but does not explicitly teach converting, storing and configuring first and second input pixels. However Meixner discloses an image processing to block operations for an image processor having a two-dimensional execution lane array and a two-dimensional shift register. Meixner teaches one or more first input pixels of the plurality of first input pixels and one or more second input pixels of the plurality of second input pixels (Meixner [0048] FIG. 2b shows an exemplary depiction of the structure of a kernel 203 as may be envisioned by a developer. As observed in FIG. 2b, the kernel 203 can be viewed as a number of parallel threads of program code (“threads”) 204 that are each operating on a respective underlying processor 205 where each processor 205 is directed to a particular location in an output array 206 (such as a specific pixel location in the output image that the kernel is generating). For simplicity only three processors and corresponding threads are shown in FIG. 2b. In various embodiments, every depicted output array location would have its own dedicated processor and corresponding thread; [0052] Regardless, by instantiating a separate processor for each of multiple locations in the output array, the processors can execute their respective threads in parallel so that, e.g., the respective values for all locations in the output array are produced concurrently. It is noteworthy that many image processing routines typically perform the same operations on different pixels of the same output image).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified MOLLER to incorporate the teachings of Meixner, and apply the parallel processing to block operations for a 2D execution lane array and shift register, as taught by Meixner into the apparatus and method for non-uniform frame buffer rasterization.
Doing so would result in lesser amounts of energy being consumed per unit of data during execution of the program code in the method and apparatus for optimizing GPU kernel.

Regarding Claim 3, MOLLER in view of Meixner teaches the method of claim 1, and further teaches further comprising: displaying at least one of the first output image or the second output image (MOLLER [0093] A pixel operations component 877 performs pixel-based operations on the data, though in some instances, pixel operations associated with 2D operations (e.g. bit block image transfers with blending) are performed by the 2D engine 841, or substituted at display time by the display controller 843 using overlay display planes).

Regarding Claim 4, MOLLER in view of Meixner teaches the method of claim 1, and further teaches further comprising: obtaining, based on the stored at least one of the one or more first input pixels or the one or more second input pixels, at least one of the plurality of second input pixels or at least one the plurality of first input pixels (MOLLER [0146] Two storage schemes are described below, referred to as “in-place” storage and “mip” storage. Both of these storage schemes rely on allocating a large amount of virtual memory, but only the necessary amount of physical memory, leaving parts of the virtual memory unused; [0152] A mip map hierarchy is allocated in virtual memory. The finest level of the mip map represents the scale factor 1×1. When storing a tile of scaled pixels, the scale factor determines which mip level the tile is written to. This directly generates a sparsely populated mip-mapped image, where each region of the image is resident only in a single mip level. This representation may be readily accessed using the texture sampler of the graphics processor, which already supports mip map hierarchies).

Regarding Claim 6, MOLLER in view of Meixner teaches the method of claim 1, and further teaches wherein the first input pixel area corresponds to a first scale factor and the second input pixel area corresponds to the second scale factor (MOLLER [0130] the non-uniform rasterizer 1514 rasterizes at different resolutions for different portions of an image (e.g., using different scale factors for different tiles and portions of tiles)).

Regarding Claim 8, MOLLER in view of Meixner teaches the method of claim 1, and further teaches wherein the second input pixel area is larger than the first input pixel area, and at least some of the plurality of second pixels that do not correspond to the first input pixel area are associated with at least one third input pixel area (MOLLER [0133] In FIG. 16A, an exemplary set of 3×2 tiles 1602 are illustrated. Each tile, such as tile 1601 (highlighted with a dotted square), includes 4×4 image pixels 1603 and a tile center 1604 (marked with an X). A typical hierarchical rasterizer may test to determine whether the square around 4×4 pixels overlaps with the triangle being rendered; if so, the rasterizer continues with per sample testing; [0151] FIG. 19C illustrates another example with two files A and B, both contain 8×8 image pixels (i.e., 2×2 image pixels per scaled pixel)). Tile A is interpreted as the first area; Tile C is interpreted as the third area; and The combination of multiple tiles are interpreted as the second pixel area.

Regarding Claim 9, MOLLER in view of Meixner teaches the method of claim 8, and further teaches wherein the first input pixel area is adjacent to the at least one third input pixel area, the first input pixel area corresponding to at least one first pixel of the plurality of first output pixels and the at least one third input pixel area corresponding to at least one second pixel of the plurality of first output pixels (MOLLER [0140] layout 1804 includes a combination of eight 4×4 pixel tiles and two 8×8 pixel tiles; and layout 1805 includes a combination of twelve 4×4 pixel tiles and one 8×8 pixel tile).

Regarding Claim 11, MOLLER in view of Meixner teaches the method of claim 1, and further teaches further comprising: configuring information associated with the input image based on the at least one kernel, wherein the input image is associated with each of the plurality of threads (MOLLER [0051] GPE 310 includes a 3D pipeline 312 for performing 3D operations, such as rendering three-dimensional images and scenes using processing functions that act upon 3D primitive shapes (e.g., rectangle, triangle, etc.). The 3D pipeline 312 includes programmable and fixed function elements that perform various tasks within the element and/or spawn execution threads to a 3D/Media sub-system 315).

Regarding Claim 12, MOLLER in view of Meixner teaches the method of claim 11, and further teaches wherein the plurality of threads corresponds to a plurality of output images including a first output image and a second output image (MOLLER [0130] The particular manner in which the non-uniform rasterization is performed, including the scale factor to be used to define different resolution patterns for the tiles, is specified by layout bits 1513 which may be pre-selected based on known characteristics of the application for which the images are generated).

Regarding Claim 13, MOLLER in view of Meixner teaches the method of claim 1, and further teaches wherein the one or more first input pixels are converted before the one or more second input pixels are converted or the one or more first input pixels are converted after the one or more second input pixels are converted (MOLLER [0100] The flow diagram in FIG. 9B shows an exemplary graphics processor command sequence 910. In some embodiments, software or firmware of a data processing system that features an embodiment of a graphics processor uses a version of the command sequence shown to set up, execute, and terminate a set of graphics operations. A sample command sequence is shown and described for purposes of example only as embodiments are not limited to these specific commands or to this command sequence. Moreover, the commands may be issued as batch of commands in a command sequence, such that the graphics processor will process the sequence of commands in at least partially concurrence).

Regarding Claim 14, MOLLER in view of Meixner teaches the method of claim 1, and further teaches wherein the first input pixel area corresponds to at least one first pixel of the plurality of first output pixels and the second input pixel area corresponds to at least one second pixel of the plurality of second output pixels (MOLLER [0150] FIG. 19B illustrates now non-uniform tiles may be packed within memory pages in accordance with one embodiment of the invention. The first two tiles have the highest resolution—1 image pixel per scaled pixel (i.e., the same resolution as all of the tiles in FIG. 19A)—and are stored within memory pages 1 and 2 as in FIG. 19A. However, after the first two tiles, the next tile (B) includes scaled pixels each including 4 image pixels (e.g., such as tile 1611 in FIG. 16B). Tile B is the same size as the high resolution tiles (because all tiles contain 4×4 scaled pixels) but it contains data for 8×8 image pixels. In one embodiment, tile B is stored at the location in memory where the third high resolution tile was stored in FIG. 16A—i.e., memory page 3. Where the other three high resolution tiles would have been stored, memory pages 4, 7, and 8, no physical memory is allocated to store the content of those locations).

Regarding Claim 15, MOLLER in view of Meixner teaches an apparatus for graphics processing (MOLLER Abst: An apparatus and method are described for a non-uniform rasterizer. For example, one embodiment of an apparatus comprises: a graphics processor to process graphics data and render images using the graphics data).
The metes and bounds of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 17, 18, 20, 22, 23 and 25-28, MOLLER in view of Meixner teaches the apparatus of claim 15. The metes and bounds of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claims 3, 4, 6, 8, 9 and 11-14; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 29, MOLLER in view of Meixner teaches an apparatus for graphics processing (MOLLER Abst: An apparatus and method are described for a non-uniform rasterizer. For example, one embodiment of an apparatus comprises: a graphics processor to process graphics data and render images using the graphics data).
The metes and bounds of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 31, 32, 34, 36, 37 and 39-42, MOLLER in view of Meixner teaches the apparatus of claim 29. The metes and bounds of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claims 3, 4, 6, 8, 9 and 11-14; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 43, MOLLER in view of Meixner teaches a computer-readable medium storing computer executable code for graphics processing, the code when executed by a processor (MOLLER Abst: An apparatus and method are described for a non-uniform rasterizer. For example, one embodiment of an apparatus comprises: a graphics processor to process graphics data and render images using the graphics data; [0118] One or more aspects of at least one embodiment may be implemented by representative code stored on a machine-readable medium which represents and/or defines logic within an integrated circuit such as a processor).
The metes and bounds of the limitations of the medium claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Claim(s) 5, 19 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKENINE-MOLLER et al. (US 20120040719 A1), referred herein as MOLLER in view of Meixner et al. (US 20180007303 A1), referred herein as Meixner further in view of QIU et al. (US 20180084269 A1), referred herein as QIU.
Regarding Claim 5, MOLLER in view of Meixner teaches the method of claim 4, but does not teach the limitation of Claim 5.
However QIU discloses a data caching method for a video decoder, which is analogous to the present patent application. QIU teaches wherein the obtained at least one of the plurality of second input pixels or at least one the plurality of first input pixels are based on a number of hits of the at least one cache or memory (QIU [0065] It can be seen that, for the data caching method described in the above embodiments, as the updating of the reference pixel block in the memory cache depends on the expected usage number and the historical usage condition, data hit rate of the cache memory is higher than the conventional technology).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified MOLLER to incorporate the teachings of QIU, and apply catch usage number and data dit rate of cache memory, as taught by QIU into the apparatus and method for non-uniform frame buffer rasterization.
Doing so, the speed and efficiency of video decoding is improved, and the requirement on the system bandwidth of video decoding can be reduced in the method and apparatus for optimizing GPU kernel.

Regarding Claim 19, MOLLER in view of Meixner teaches the apparatus of claim 18. The metes and bounds of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claim 5; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 33, MOLLER in view of Meixner teaches the apparatus of claim 32. The metes and bounds of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claim 5; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Claim(s) 10, 24 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKENINE-MOLLER et al. (US 20120040719 A1), referred herein as MOLLER in view of Meixner et al. (US 20180007303 A1), referred herein as Meixner further in view of Kakarlapudi et al. (US 20170316601 A1), referred herein as Kakarlapudi.
Regarding Claim 10, MOLLER in view of Meixner teaches the method of claim 1, but does not teach the limitation of Claim 10.
However Kakarlapudi discloses an operation of a tile-based graphics processing system when performing foveated rendering, which is analogous to the present patent application. Kakarlapudi teaches wherein converting at least one of the one or more first input pixels or the one or more second input pixels comprises downscaling at least one of the one or more first input pixels or the one or more second input pixels (Kakarlapudi [0245] For the other, lower resolution images 65, 66, the geometry lists (and the geometry in those lists) that have been prepared at the highest resolution are used to identify and define geometry (primitives) to be rendered for the lower resolution images by scaling down the geometry in the “full” resolution geometry list by the appropriate scaling factor (that relates the resolution of the lower resolution image in question to the highest resolution for which the geometry lists have been prepared) (e.g. using linear scaling)).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified MOLLER to incorporate the teachings of Kakarlapudi, and apply the downscaling mechanism for displaying foveated image, as taught by Kakarlapudi into the apparatus and method for non-uniform frame buffer rasterization.
Doing so would achieve improvements to the operation of graphics processors and graphics processing systems when performing foveated rendering, in particular in the case of tile-based graphics processors and graphics processing systems in the method and apparatus for optimizing GPU kernel.

Regarding Claim 24, MOLLER in view of Meixner teaches the apparatus of claim 15. The metes and bounds of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claim 10; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 38, MOLLER in view of Meixner teaches the apparatus of claim 29. The metes and bounds of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claim 10; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant's arguments filed on August 3, 2022, with respect to the 103 rejection have been fully considered but they are not persuasive.
Examiner notes that independent claims 1, 15, 29 and 43 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.
However, on page 13, Applicant's Remarks, with respect to claims 1, 15, 29 and 43 the applicant argued “Moller does not teach that first input pixels are converted by a first scale factor and second input pixels are converted by a second scale factor, as in claim 1.” Examiner respectfully disagrees with that argument. Paragraph [0074], [0089] and [0090] of MOLLER explicitly discloses input geometric objects into operation modules and/or graphics pipeline, which means the tile pixels of MOLLER are input pixels. Paragraph [0125] further recites “A “tile” is a rectangular region containing a fixed number (W×H) of scaled pixels”. Therefore, different tiles represent different regions comprising different number of input pixels.  According to FIG. 16A and 16B of MOLLER, region 1601 and 1602 contains two sets of pixels and each set is the first or second pixels as input pixels for further scaling process based on different scale factors. Regarding this argument, it is respectfully noted that, MOLLER teaches the amended limitation from canceled Claim 7.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611